IN MANDAMUS                           MEMORANDUM DECISION
Relator, Jerry A. Johnson, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order denying his application for temporary total disability compensation based upon a finding that he had voluntarily abandoned his former position of employment.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision, including findings of fact and conclusions of law.  The magistrate concluded that the commission had abused its discretion and that this court should issue a writ of mandamus ordering respondent Industrial Commission of Ohio to vacate its order finding that relator voluntarily abandoned his former position of employment.
No objections have been filed to the decision of the magistrate.
Finding no defect or other error of law on the face of the decision of the magistrate, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it.  In accordance with the decision of the magistrate, we grant the requested writ and order respondent Industrial Commission of Ohio to vacate its order finding that relator voluntarily abandoned his former position of employment, and to enter an amended order awarding temporary total disability compensation from December 22, 1997 through May 31, 1998.
Writ of mandamus granted.
BRYANT and TYACK, JJ., concur.